Citation Nr: 0423218	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by memory loss, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a chronic 
disability manifested by fatigue, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to a rating greater than 10 percent for 
urticaria, for the period prior to August 30, 2002.

4.  Entitlement to a rating greater than 60 percent for 
urticaria, for the period beginning on August 30, 2002.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1996, to include a tour of duty in the Southwest Asia Theater 
of operations from December 25, 1990, to May 18, 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied the veteran's claims for service connection for 
memory loss and for fatigue, each claimed as due to 
undiagnosed illness; his claim for an increased rating for 
urticaria; and his petition to reopen his claim for service 
connection for hearing loss.  The veteran filed a notice of 
disagreement (NOD) in July 2002.  The RO issued a statement 
of the case (SOC) in August 2002, addressing the veteran's 
claims for service connection for memory loss and for fatigue 
due to undiagnosed illness, and an increased rating for 
urticaria.  In October 2002, the veteran filed a substantive 
appeal requesting a hearing before a member of the Board 
sitting at the RO.  In December 2002, he withdrew his request 
for a Board hearing and requested an RO hearing instead.  

In December 2003, the RO issued an SOC addressing the 
veteran's petition to reopen his claim for service connection 
for hearing loss.  In February 2004, the veteran withdrew 
from appeal his claim involving hearing loss, and his request 
for an RO hearing.  In February 2004, the RO increased the 
veteran's evaluation for urticaria to 60 percent, effective 
August 30, 2002, but continued the denial of the veteran's 
claims for service connection for memory loss and for fatigue 
due to undiagnosed illness, and his claim for a rating in 
excess of 10 percent for urticaria prior to August 30, 2002 
(as reflected in a supplemental SOC (SSOC).  As explained in 
more detail herein, the Board has characterized the claims 
involving memory loss and fatigue in accordance with recent 
changes in the governing legal authority.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required

As a final preliminary matter, the Board notes that, in a 
November 2001 statement, the veteran raised claims for 
service connection for aching joints, shortness of breath, 
and headaches due to an undiagnosed illness.  As these claims 
have not been adjudicated by the RO, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate disposition.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled Veterans of America v. 
Secretary, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002).  But see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2003).

The Board also finds that further medical development of the 
claims involving claimed memory loss and fatigue is needed.  
While the record includes some medical evidence pertinent to 
these claims, this evidence is incomplete. 

The veteran contends that his current memory loss and fatigue 
are related to his service in the Persian Gulf.  Service-
connected disability compensation may be paid to any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness (or medically unexplained chronic 
multi-symptom illness) that become manifest to a compensable 
degree through the year 2006.  38 U.S.C.A. 1117 (West 2002); 
38 C.F.R. § 3.317 (2003).  

In this case, the veteran has the requisite service in the 
Southwest Asia Theater of Operations, and exhibited objective 
indications of memory loss and fatigue complaints prior to 
December 31, 2006, as demonstrated in VA outpatient treatment 
records, the May 2002 VA psychiatric examination, and lay 
statements by the veteran and his wife.  No diagnoses have 
been provided for the noted memory loss and fatigue.  The May 
2002 psychiatric examiner recommended that a cognitive 
disorder be ruled out, and requested neuropsychological 
testing.  These tests were apparently never conducted.  
Additionally, an October 2001 VA treatment notation about the 
veteran's fatigue notes that he may have sleep apnea, and 
recommends that a sleep study be performed to see if this is 
the cause of his fatigue and memory loss.  Again, there is no 
indication that such a study was scheduled.  

As the recommended tests have not been conducted, and no 
diagnosis has been provided for the veteran's memory loss and 
fatigue, the Board finds that the veteran's complaints have 
not yet been attributed to a known clinical diagnosis.  
However, the evidence currently of record does not 
sufficiently resolve the question to whether the veteran's 
current complaints can be attributed to a known diagnosis, 
such as sleep apnea or a cognitive disorder.  Therefore, a 
comprehensive examination, to include all appropriate 
testing, is needed to ascertain the source of  any current 
memory loss and/or fatigue.  

Hence, the Board finds that additional examination is needed 
to fully and fairly evaluate the Persian Gulf War claims on 
appeal.  See 38 U.S.C.A. § 5103A(d).  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

As an additional point, the Board notes that, during the 
pendency of this appeal, Congress revised the undiagnosed 
illness statute, effective March 1, 2002.  See 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002). In the revised statute, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) undiagnosed illness, 
(b) a medically unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes. See 38 C.F.R. § 3.317(a)(2) (2003).

The RO has not considered the claims on appeal in light of 
the revised statute and regulation, and the veteran has not 
otherwise been provided notice of the changes and afforded 
the opportunity to submit evidence and/or argument in 
response thereto. Accordingly, to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
on remand the RO should consider the claims on appeal in 
light of the applicable statutory and regulatory changes, in 
the first instance.

With regard to the veteran's claim for a rating greater than 
60 percent for urticaria for the period beginning on August 
30, 2002, the Board notes that the veteran is receiving the 
schedular maximum for this disability under Diagnostic Code 
7825, governing evaluation of urticaria.  However, the 
veteran has no expressly indicated his satisfaction with this 
rating.  Accordingly, the RO should clarify with the veteran 
whether he wishes to withdraw his appeal of this issue.  In 
the event that the veteran does not wish to withdraw this 
issue from appeal, the RO should adjudicate the veteran's 
claim, addressing the potential applicability of any 
diagnostic codes other than Diagnostic Code 7825 for rating 
the veteran's disability (under both the former and revised 
criteria), as well as a higher rating on an extra-schedular 
basis under the provisions of 38 C.F.R. § 3.321(b)(1) .

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the veteran and 
ask him to clarify whether he is 
satisfied with the current 60 rating 
percent for urticaria (the maximum 
schedular rating for urticaria under 
Diagnostic Code 7825) for the period 
beginning on August 30, 2002.  

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate each claim.  

To ensure that the duty to notify the 
claimant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to evaluation of and/ or treatment for 
memory loss, fatigue and urticaria, that 
are not currently of record.The RO's 
letter should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA examination to determine 
the source of his memory loss and 
fatigue.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include neuropsychological 
testing for a cognitive disorder and a 
sleep study) should be accomplished, and 
all clinical findings should be reported 
in detail.  

The physician is requested to offer an 
opinion as to whether any signs or 
symptoms of memory loss and fatigue can 
be attributed to a known clinical 
diagnosis.  If they are not determined to 
be associated with a known clinical 
diagnosis, further specialist 
examinations may be required to address 
these findings, and should be ordered by 
the primary examiner.

If examinations by specialists are 
necessary to rule out a known clinical 
diagnosis, the examiner should provide 
the specialist with all examination 
reports and test results, specify the 
relevant symptoms that have not been 
attributed to a known clinical diagnosis 
and request that the specialist determine 
which of these, if any, can be attributed 
to a known clinical diagnosis and which, 
if any, cannot be attributed to a known 
clinical diagnosis.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

5.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record (a) copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate, as appropriate, 
the veteran's claims currently in 
appellate status, in light of all 
pertinent evidence and legal authority.  

Adjudication of the veteran's Persian 
Gulf War claims should include specific 
consideration of the revised version of 
38 U.S.C.A. § 1117, effective March 1, 
2002, and the revised version of 38 
C.F.R. § 3.317, effective June 10, 2003.  
Moreover, if appropriate, adjudication of 
the claim for a higher evaluation for 
urticaria for the period beginning August 
30, 2002 should include discussion of the 
applicability of other diagnostic codes 
for evaluating the veteran's disability 
(under the former and revised criteria, 
as appropriate), as well as the 
provisions f 38 C.F.R. § 3.321(b)(1).

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




